Citation Nr: 0120778	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-20 776A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1, 1999, Board of Veterans' Appeals (Board) decision 
in not adjudicating a claim for a disability rating in excess 
of 50 percent for service-connected traumatic neurosis, 
secondary to non-psychotic brain trauma. 

2.  Whether there was CUE in a December 1, 1999, Board 
decision that denied entitlement to service connection for 
hypertension as secondary to service-connected traumatic 
neurosis, secondary to non-psychotic brain trauma.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from October 1971 to June 
1975.

This matter comes before the Board from a May 2001 motion 
from the veteran for revision or reversal on the grounds of 
CUE of a December 1999 decision of the Board.  


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected 
traumatic neurosis, secondary to non-psychotic brain trauma, 
was not before the Board when it rendered its December 1999 
decision. 

2.  The moving party has not alleged any error of fact or law 
in the December 1999 Board decision that compels the 
conclusion that the result would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  There was no CUE in the December 1999 Board decision in 
not adjudicating a claim for an increased rating for service-
connected traumatic neurosis, secondary to non-psychotic 
brain trauma.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. § 20.1400 (2000). 

2.  A valid claim of CUE in the December 1999 Board decision 
denying secondary service connection for hypertension has not 
been made.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1400, 1401, 1402, 1403 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a January 1997 rating decision, the RO denied entitlement 
to service connection for hypertension as secondary to 
service-connected traumatic neurosis, secondary to non-
psychotic brain trauma, on the basis that the claim was not 
well grounded, and denied entitlement to a disability rating 
in excess of 50 percent for service-connected traumatic 
neurosis, secondary to non-psychotic brain trauma.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated January 28, 1997.  He filed a notice 
of disagreement (NOD) with denial of these claims on March 
27, 1997.  A statement of the case (SOC) addressing the 
claims was issued on April 16, 1997.  In the cover letter, 
the veteran was notified that he had to file a substantive 
appeal within 60 days or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
the action he appealed.  He was told that he should state 
what benefit he wanted, what facts in the SOC he disagreed 
with, and any error he believed was made in applying the law.

The veteran submitted a substantive appeal, VA Form 9, to the 
RO on May 7, 1997.  In the section that provided instructions 
to "[s]tate in specific detail the benefits sought on appeal 
and your reasons for believing that the action appeal is 
erroneous," he stated, "I SEEK SECONDARY SERVICE-CONNECTION 
FOR HYPERTENSION BECAUSE OF MY SERVICE-CONNECTED TRAUMATIC 
NEUROSIS."  Nowhere on the form did he express disagreement 
with the denial of an increased rating for traumatic 
neurosis, or even discuss this claim.  The next 
correspondence received at the RO was an informal hearing 
presentation, dated February 6, 1998, from the veteran's 
representative.  The representative listed the issues in 
appeal as entitlement to an increased rating for service-
connected traumatic neurosis and entitlement to service 
connection for hypertension, as secondary to service-
connected traumatic neurosis.

In August 1998, the Board remanded the issue of service 
connection for hypertension, as secondary to service-
connected traumatic neurosis, to the RO for further 
development.  In the Introduction, the Board noted that 
although the April 1997 SOC included the issue of an 
increased rating for traumatic neurosis, the veteran had not 
filed a substantive appeal concerning this claim.  On 
December 1, 1999, the Board denied entitlement to service 
connection for hypertension, as secondary to service-
connected traumatic neurosis, as not well grounded.  It was 
again noted in the Introduction that the claim for an 
increased rating for traumatic neurosis had not been 
perfected on appeal.

In January and November 2000, the veteran requested 
reconsideration of the Board's December 1999 decision.  These 
requests were denied in February and December 2000, 
respectively.  In May 2001, the veteran also raised the issue 
of CUE in that Board decision.  He argued, in essence, that 
the claim for an increased rating for traumatic neurosis that 
had been denied in the January 1997 rating decision was 
properly on appeal before the Board in December 1999, and 
that the Board failed to adjudicate this claim. 

Concerning the VA Form 9, the veteran stated that "there is 
nothing magical about the statements actually on the 1-9 
form, given the VA's nonadversarial process.  The VA's 
statutory 'duty to assist' must extend this liberal reading 
to include issues raised in all documents or oral testimony 
submitted prior to the BVA decision."  He also stated that:

Nowhere does the regulation state that only the 
issues raised in the Form 1-9 must be considered; 
nor does the regulation state that the BVA must 
consider only the evidence pertinent to the issues 
raised explicitly in the Form 1-9 appeal.  
Moreover, a contrary interpretation of the 
regulation would conflict with the mandates of 38 
U.S.C. § 7104(a) and 38 C.F.R. § 3.303(a), 
requiring that the BVA consider all the evidence 
of record.  The BVA must not undertake in 
evaluating appeals a position that is contrary to 
the basic principle of the VA claims process, that 
claims will be processed and adjudicated in an 
informal, nonadversarial atmosphere, and that to 
ensure a just outcome under this rubric VA will 
assist claimants in many ways.  See Littke v. 
Derwinski, 1 Vet. App. 90, 91-92 (1990).  This 
principle has been codified in many statutory 
provisions requiring VA to take a variety of steps 
to aid veterans in the development, presentation, 
and consideration of their claims.  See 38 
U.S.C. § 5106 (formerly § 3006), 5107(a), (b), 
5109 (formerly § 3009), 7722(c), (d).  Only if all 
the evidence of record is considered by the BVA 
may these obligations properly be fulfilled.       
Finally, the veteran argued that nowhere in the December 1999 
Board decision was there any information or instruction to 
assist him as to what was needed to perfect an appeal of the 
claim for an increased rating for traumatic neurosis.  

In May 2001, the veteran was notified that the rules relating 
to CUE requests could be found at 38 U.S.C.A. § 7111 and 38 
C.F.R. § 20.1400.  He was urged to review them.  The Board 
also forwarded a copy of the veteran's CUE motion to his 
representative, and provided an opportunity to file a 
response.  After review of the claims folder, in July 2001, 
the veteran's representative addressed the issues for a 
higher rating for traumatic neurosis and service connection 
for hypertension as secondary to traumatic neurosis.  She 
asked that these claims be remanded to the RO for further 
development. 


II.  Legal analysis

A.  CUE in a December 1, 1999, Board decision in not 
adjudicating a claim for increased rating

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. § 20.1400 (2000).  All final 
Board decisions are subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2000).  
A final decision is one which was appealable under Chapter 72 
of title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2000).  

A claim of CUE is not a claim or application for Department 
of Veterans Affairs (VA) benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103 of the 
existence of evidence which might complete a claimant's 
application for benefits and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2000).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to clear and unmistakable error claims.  
38 C.F.R. § 20.1411(a) and (b) (2000).  A clear and 
unmistakable error motion is not an appeal and therefore, 
with certain exceptions, it is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  38 C.F.R. § 20.1400 (2000).  

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

38 C.F.R. §§ 20.1403, 20.1404 (2000).

The term "clear and unmistakable error" as used 38 C.F.R. 
§ 20.1400 refers to an error that has been made in a final 
Board decision.  A prior final Board decision may be revised 
based on CUE in that decision.  By its express terms, 38 
C.F.R. § 20.1400 refers to determinations on which an action 
was predicated.  It is difficult, therefore, to see how an 
alleged failure to adjudicate a claim could ever constitute 
CUE because the alleged error is predicated on inaction 
rather than action and by definition of the alleged offense 
itself there is no Board decision to revise.  cf. Fugo, 6 
Vet. App. at 44 (noting that "[i]t is difficult to see how 
either failure in 'duty to assist' or failure to give reasons 
or bases could ever be CUE"); Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (holding that failure to fulfill duty to assist 
cannot constitute clear and unmistakable error).  In this 
case, there is no Board decision, including the December 1999 
Board decision, which denied entitlement to a disability 
rating in excess of 50 percent for service-connected 
traumatic neurosis, secondary to non-psychotic brain trauma.  
Rather, this issue was not adjudicated at all.  

Nevertheless, the Board is mindful that the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that where the Board 
fails to adjudicate a claim that was reasonably raised before 
it, the net outcome for the veteran amounts to a denial of 
the benefit sought.  See In re Fee Agreement of Smith, 10 
Vet. App. 311, 314 (1997); cf. Isenbart v. Brown, 7 Vet. App. 
537, 540 (1995) (holding that a jurisdiction-conferring 
Notice of Disagreement attaches to an RO's failure to 
adjudicate a claim which was properly before it).  

In December 1999, the Board did not have jurisdiction to 
adjudicate the claim for a higher rating for traumatic 
neurosis.  The steps to be taken to perfect an appeal to the 
Board following an adverse determination by an agency of 
original jurisdiction are set out fully in statute and 
regulations.  These provisions are the same today as they 
were in January 1997 when the RO denied the increase and as 
they were in December 1999, when the Board decision was made.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1997-1999); see also 38 C.F.R. § 20.201 (1997-1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1997-1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1997-1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1997-
1999).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1997-1999). 

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. § 20.302(c) require VA to afford the claimant 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1997-1999).  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determination being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202 (1997-1999).  To the extent feasible, the argument 
should be related to specific items in the SOC.  Id.  If the 
SOC addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1997-
1999).

The January 1997 rating decision denied entitlement to a 
disability rating in excess of 50 percent for service-
connected traumatic neurosis.  The RO notified the veteran of 
this decision by a letter dated January 28, 1997.  A timely 
NOD addressing this issue was received at the RO on March 27, 
1997.  The RO issued an SOC on April 16, 1997.  The VA Form 9 
received at the RO on May 7, 1997 made no reference to the 50 
percent rating for traumatic neurosis.  In the section that 
provided instructions to "[s]tate in specific details the 
benefits sought on appeal and your reasons for believing that 
the action appealed is erroneous" the veteran discussed only 
his claim for service connection for hypertension as 
secondary to traumatic neurosis.  There was no allegation of 
any error of law or fact regarding the issue of entitlement 
to a higher rating for traumatic neurosis, and the veteran 
did not mention this claim.  There was no adequate appeal of 
the issue.  Further, the informal hearing presentation dated 
February 6, 1998, addressing this issue was not timely as a 
substantive appeal.  The one-year appellate period expired 
January 28, 1998.  The RO received no correspondence after 
issuing the SOC that indicated any continued disagreement 
with the denial of the foregoing claim between April 16, 
1997, and January 28, 1998.  See 38 C.F.R. § 20.202 (1997-
1999).  Moreover, no additional relevant evidence was 
received in this time period requiring the issuance of an 
SSOC.  The record does not show that VA ever received a 
request from the veteran for more time to file his 
substantive appeal.

Turning to the arguments advanced by the veteran that the 
Board had a duty to consider all the evidence of record, a 
duty to assist him, and a duty to process and adjudicate his 
claim in an informal, nonadversarial atmosphere, in December 
1999 the Board did not have before it for consideration any 
issue as to the substance of the veteran's claim for a higher 
rating for traumatic neurosis or the adequacy of the 
development of that claim.  The question of whether the 
veteran was notified what information or evidence would help 
support his claim, or whether appropriate assistance was 
provided, was not for the Board to consider because an appeal 
was not properly before it on the substantive issue.  The 
question before the Board at that juncture was only whether 
the veteran had properly placed the issue in appellate 
status.  The provisions of 38 U.S.C.A §§ 5106, 5107(a), (b), 
5109, 7104(a), 7722(c), (d) and 38 C.F.R. § 3.303(a) were not 
applicable.  Additionally, failure to fulfill the duty to 
assist does not constitute CUE.  38 C.F.R. § 20.1403(d)(2) 
(2000).  

Hence, the Board concludes that it was not CUE for the Board 
not to have adjudicated the issue of entitlement to a 
disability rating in excess of 50 percent for service-
connected traumatic neurosis, secondary to non-psychotic 
brain trauma, in its December 1999 decision.  An alleged 
"failure to adjudicate a claim" in a prior Board decision 
cannot constitute "clear and unmistakable error" because, 
by definition, the alleged "error" is the lack of a final 
Board decision.  In other words, there is no Board decision 
to revise.  38 C.F.R. § 20.1400 (2000).  Moreover, the appeal 
was not perfected, and the Board was without jurisdiction to 
adjudicate the claim.  See 38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1999).

Finally, concerning the representative's request that this 
claim be remanded for development, a CUE motion is not an 
appeal and therefore it is not subject to 38 C.F.R. 19.9, 
which pertains to remands for further development.  38 C.F.R. 
§ 20.1400 (2000).  Additionally, review for CUE in a prior 
Board decision must be based on the record that existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (2000).  For 
these reasons, a remand is not warranted.


B.  CUE in a December 1, 1999, Board decision denying 
secondary service connection claim for hypertension

As noted above, all final Board decisions are subject to 
revision on the grounds of CUE.  38 C.F.R. § 20.1400(b) 
(2000).  In January 1997, the RO denied entitlement to 
service connection for hypertension as secondary to service-
connected traumatic neurosis, secondary to non-psychotic 
brain trauma, on the basis that the claim was not well 
grounded.  In December 1999, the Board denied the claim on 
the same basis.  

While the veteran limited his argument as to clear and 
unmistakable error in the December 1999 Board decision to the 
issue discussed above, his representative expanded the CUE 
motion to include the issue of entitlement to secondary 
service connection for hypertension.  In support of this 
motion, the representative cited a VA examination on March 3, 
1999, in which the examiner stated that it was highly 
unlikely that there was a nexus between hypertension and the 
veteran's in-service injury.  The representative stated that 
there is no time limit in 38 C.F.R. § 3.310(a) as to when a 
disability is found to be secondary to a service-connected 
disability.

Under the law that was in effect when the December 1999 Board 
decision was made, there was a requirement that a claim be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
had no jurisdiction to adjudicate a claim that was not well 
grounded.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The veteran's claim was for secondary service connection.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  To establish service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
1999, a well-grounded claim for secondary service connection 
for a disorder had to include medical evidence that a 
connection or relationship between the service-connected 
disorder and the new disorder was plausible.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).

In raising a claim of CUE in the denial of secondary service 
connection for hypertension in the December 1999 Board 
decision, the veteran's representative has cited medical 
evidence that is directly adverse to the claim.  The 
representative has not alleged how the Board's reliance on 
this evidence constituted error, let alone the type of error 
such that a manifestly different result would have been made 
at the time.  The only argument that the representative has 
made is that 38 C.F.R. § 3.310(a) does not set a time limit 
for manifestation of a secondary condition.  While that is an 
accurate statement, it does not point to any error in the 
December 1999 Board decision.  The medical opinion that it 
was highly unlikely that there was a connection between 
hypertension and the service connected disability was one 
based on the examiner's medical expertise.  In arguing that 
there is no time limit for manifestation of a secondary 
condition, the representative appears to be taking issue with 
expert medical opinion.  At most, the representative is 
disagreeing with how the Board evaluated the facts before it, 
which cannot constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d) (2000).  It is not absolutely clear that 
the result of the December 1999 Board decision would have 
been different, and there is no clear and unmistakable error 
in it.  38 C.F.R. § 20.1403(c) (2000).

The claim of clear and unmistakable error in the December 
1999 denial of secondary service connection for hypertension 
must be denied, under the law and regulations that were in 
effect when it was rendered.  38 C.F.R. § 20.1403(b)(1) 
(2000).

C.  Veterans Claims Assistance Act of 2000

There has been a change in the law since the December 1999 
Board decision.  While it is not pertinent to the motion 
alleging CUE in the December 1999 Board decision, which must 
be addressed under the law and regulations in effect on the 
date of the decision, the Board herein refers the matter of 
the secondary service connection claim to the RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  In a case for a claim for benefits denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the hypertension claim decided in the December 1999 Board 
decision, the Secretary of Veterans Affairs (Secretary) 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated under the 
provisions of the new law, as if the denial had not been 
made.  Such a claim may not be readjudicated under this 
subsection unless a request for readjudication is filed by 
the claimant, or a motion is made by the Secretary, not later 
than two years after the date of the enactment of the VCAA.  
See VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); see also VAOPGCPREC 3-2001.

Here, the Board accepts the representative's July 2001 
statement as a timely request for readjudication of the claim 
for secondary service connection of hypertension, and refers 
this claim for readjudication to the RO.  See VAOPGCPREC 3-
2001.  The veteran and his representative are hereby advised 
that they also should bring this matter to the attention of 
the RO.  The claim for secondary service connection for 
hypertension must be readjudicated by the RO as if it had 
never been made.  VCAA, Pub. L. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 3-2001.  If the veteran 
wishes to appeal any decision made on readjudication, a 
notice of disagreement must be filed and an appeal to the 
Board perfected.  It is not necessary to vacate the December 
1999 Board decision in order for this readjudication to take 
place.  VAOPGCPREC 3-2001.



ORDER

The motion for revision of a December 1999 Board decision 
that did not adjudicate a claim for a disability rating in 
excess of 50 percent for service-connected traumatic 
neurosis, on the alleged basis that failing to adjudicate 
that issue was clear and unmistakable error, is denied. 

The motion for reversal on the basis of CUE in a December 
1999 decision of the Board denying secondary service 
connection for hypertension is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


